DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikata et al (US 2014/0020720 A1).
As to claim 1, Fujikata discloses a maintenance member (“dummy substrate” Abstract) to maintain a substrate holder (“substrate holder” Abstract) including an electric contact configured to supply power to a substrate (#88a as shown in Fig. 7), the maintenance member comprising: 
	an abrasive body having a shape corresponding to the substrate that is a holding target of the substrate holder, and disposed to come in contact with the electric contact when held by the substrate holder ([0094] “Likewise, a substrate contact portion 88a of the electrical contact 88 is wiped by the surface of the dummy substrate DW, whereby impurities can be rubbed off the substrate contact portion 88a. The wiping effect due to contact with the surface of the dummy substrate DW is high especially when the dummy substrate DW is a bare silicon substrate or a substrate having a surface silicon oxide film which, as compared to the substrate W to be plated, has a higher surface hardness and a larger contact area with the substrate contact portion 66a of the substrate-side sealing member 66 or with the substrate contact portion 88a of the electrical contact 88.” Thus providing the silicon oxide film as being an “abrasive body”)

As to claim 3, Fujikata disclose wherein the substrate holder includes a seal member that comes in contact with the substrate when holding the substrate (#66), and the abrasive body is disposed outside a position that comes in contact with the seal member when held by the substrate holder. (See Fig. 7).

As to claim 4, Fujikata discloses a substrate holding module comprising: a substrate holder (“substrate holder” Abstract) including an electric contact configured to supply power to a substrate (#88a as shown in Fig. 7), and the maintenance member according to claim 1 (See above).

As to claim 5, Fujikata further discloses wherein the substrate holder includes a first holding member ([0046] “first holding member (base holding member) 54”), and a second holding member ([0046] “a second holding member (movable holding member) 58”) configured to hold the substrate between the first holding member and the second holding member, and the electric contact is provided in at least one of the first holding member and the second holding member. (See Fig. 7).
As to claim 6, Fujikata discloses a substrate holding module comprising: a first holding member  ([0046] “first holding member (base holding member) 54”) including an electric contact configured to supply power to a substrate  (#88a as shown in Fig. 7), and a second holding member configured to hold the substrate between the first - 21 - holding member and the second holding member ([0046] “a second holding member (movable holding member) 58”), the second holding member including an abrasive body disposed at a position corresponding to the electric contact in the first holding member (when included with the dummy substrate as shown in Fig. 7).

As to claim 7, Fujikata further discloses wherein the electric contact is configured to slide on the substrate, when the substrate holder holds the substrate. ([0094]).

As to claim 8, Fujikata discloses a plating apparatus comprising: the substrate holding module according to claim 4 (See above), and a plating module that plates a substrate held by the substrate holder in the substrate holding module (Fig. 3 #34a).

As to claim 9, Fujikata discloses a maintenance method of maintaining a substrate holder including an electric contact configured to supply power to a substrate, the maintenance method comprising: a maintenance step of holding, by the substrate holder, the maintenance member according to claim 1 (See rejection of claim 1 where since the dummy substrate is loaded into the substrate holder it necessarily has a maintenance step – [0094]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikata in view of Takatoh et al (US 2002/0014309 A1).
As to claim 2, Fujikata discloses an abrasive sheet composed of silicon oxide (i.e. dummy substrate above) but fails to disclose an abrasive grains with a median diameter of 3 micrometers of less.
	Takatoh discloses using silicon oxide abrasive grains ([0031] and Specific Examples 7 and 8) with an average particle diameter of 0.005 to 0.3 micrometers (abstract) used for polishing metals ([0059]).
	Thus, it would have been obvious to one of ordinary skill in the art to have used abrasive grains of silicon oxide with a median diameter of 0.005 to 0.3 micrometers as taught by Takatoh as silicon oxide in the apparatus of Fujikata since the size and grains are recognized for their intended use of polishing metals such as the contacts in Fujikata without including a polishing liquid with loose abrasive grains ([0058] Takatoh) or to have used such an abrasive disc as disclosed in Takatoh as it may be made in any particular size of shape depending on the applied use (Takatoh [0048], [0050], [0053]) and thus adapted to fit within the holder of Fujikata in order to serve the purpose of rubbing of impurities of the metallic contacts.


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikata in view of Nagai et al (US 2018/0209062 A1).
As to claim 10, Fujikata discloses a step of holding, by the substrate holder, a substrate or an inspecting substrate (See citation above in holding the dummy substrate and a substrate), but fails to explicitly disclose a step of measuring electrical resistance between the substrate or the inspecting substrate and the electric contact, and a step of determining to perform the maintenance step, based on the measured electrical resistances.
	Nagai discloses a step of holding, by the substrate holder, a substrate or an inspecting substrate (Fig. 14 #s S100-S102), a step of measuring electrical resistance between the substrate or the inspecting substrate and the electric contact (Fig. 14 Step S106), and a step of determining to perform the maintenance step, based on the measured electrical resistances (Fig. 14 Steps S118 implicitly not performing maintenance via continuation of the process, OR Fig. 30 step S 210-2, explicitly discloses [0038], [0124], [0143]-[0147], [0153]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the steps of measuring electrical resistance to determine whether to perform maintenance as taught by Nagai in the method of Fujikata because it allows for determination if a substrate holder is normal or abnormal and allows for subsequent correction if needed via cleaning (Nagai [0153], [0143]) and prevent failure of a plating treatment due to defect in the substrate holder (Nagai [0144])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795